Citation Nr: 0109592	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from August 1969 to November 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision that denied service 
connection for hepatitis C.


REMAND

In decisions in December 1999 and February 2000, the RO 
denied the claim for service connection for hepatitis C, 
citing the rationale that the claim for service connection 
was not well grounded.  The RO noted that hepatitis C was 
first shown many years after service and that there was no 
medical evidence linking the condition to service.  The 
veteran submitted additional medical records directly to the 
Board in May 2000 and March 2001.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for hepatitis C.  This includes any 
indicated development on the question of 
whether the veteran's current hepatitis C 
is linked to his active duty.

2.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for hepatitis C.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

On remand, the veteran may submit additional evidence and 
argument on his claim for service connection for hepatitis C.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


